OFFICE     OF THE ATTORNEY GENERAL                   OF TEXAS
                             AUSTIN




Iionorabla C, J.       Wilda
County Auditor
nuaoaa countr
Corpus Christi,        Texas
Dear sir:




                                                      tar o? raoant data
raquastlng  the    o                                   t on the above
stated matter.                                         rt,   aa follows:



                                            ounty after        tha
                                            ifloial.        In
                                              that Nuaoan
                                         alarlea       of the
                                      ounty on the baa18
                                       to 100,000 fnhabl-
                                      ala 3912-g s8ataa
                               a”8the bra&at         just pra-
                            mentioned,      namely, 37,501
                          II uhloh braokat         Muaoaa
                          ting aould not raoaiwa mora
                            amount allowed auoh ofiloara
            the    OXi8bing 18W8 Oi August 24, 1935.
           wit August 24, 1935 Muaoaa-County,          baln
     in the populatia      braokat   ot 37,501 to 60800 b!
     the ire oifloara     mmximun salary      was $3.750.00.
     However, Art lo18 3883 allows        thle amount to
     be lnoraaaad by $500.00,       whloh rapr888nta      Ma
     third  of 8xOaaa 1808, thereby        making tha mall-
     -~’      250.00.    In addition    to the above 8QoDnt
            Ia a protialon     ln Saotloa 13-of Arti
Honorable    C. J.      :iilda,      Page 2


      3912-E    whloh      atataar
                     “‘Frovldad     ths t in aountiaa        hsv$ng
             a population       of 37,500 and lass          than
             60,000 aooording         to the last       preceding
            Federal      Canslus, and having an aaaasaed
            valuation       ln 8x089s ot $20,000,000,.00
             aooordlng      ts the last     praoadlna,      approv- :
             ad tax roll      ot such oounty,         th:: aaxlaum
            anount sllowad         such ottloara       as aalar-,
             lea    may ba increased        1s tor aaoh
            ~l,~OO,OOO.OC valuation            or traotl,onal-
              art thereof,       in 8xoasa ot said
            fi 20,000 000.00 valuation          over     and above
            the maxhm         anount allowed        such ottloar
            under law8 aria tlng on Augna t 24, 1935. (
             “The valuation           in Muecaa County          on August
     24, 1935 waa 333,492,736.00.                    Tharatora,       it    in
     aooordsnoa       with your opinion,             we use the 1930
     canaua aa a ~asamlng               stick lnaotar         as the maxi-
     .nuix amount tOr to8 Officers               is ooncarnad,          why
      then would not tha tea offioara                   of moo88 County
     be allowed        an additional        145 added to the
     $4,250.00       whloh waa the maximum ha oould raoaiva
     at   that tiaa.          The additional         l&S rapraasnta
     the valuation          in axcaea o? 320,000,000.00                 aa
     mentlonad       in the sbovs quotation.                It is pos-
     sible     that we might go turthar,                it we are to
     sssuma that         the 37,501 to 60,000 la ths
     messuring       atiak,      and lnoreasa        the peroantoga
     over snd above the maximum OS the basis                        of
     the 1944 valustlon             whleh was $89,480,000.00,
     aa thla value 1s shown on the last                     praoadlng
     tax roll      at Nuaeaa County,             If wa are oorraot
     in this      matter      than there     Is a possibility            of
     lncraaalng        the salarlas        ot the t8a ottloara
     in ~uaoaa County by 70$.                It la quita         evident
     that    the b~aia under which tha aslariar                     of
     the fee oftleara            are to be pald remain at the
     flgura      ahown for the populstfon               of the 1930
     oensus and I reapaottully               r*?*?      YOU   to Cpin-
     ion O-2582 randarad             to the- County AttOrnaY
     and County Auditor             ot Travis      County,      Texsa.
     This opinion,          on pace seven,         the titth      para-
     graph resds :
   --




Honorable       C. J.   Wilde,    Page   3


                      ** Your fifth    quaatlan   baoonaa moot
                in view of our holding       that )4,75O,QO~ia
                the maxinu~ salary     to be allowed dirtriot
                and oounty oftleera     of Travla    County ~undar
                the Otfioara*   Salary   Law.’
                *Theabove quotation        shows that lv,an though
      the 1941 oanma         would move Tratia         Countj lath, the
      braekat     of 101,000 and not nor8 than 150,000,’ the
    . ottioara     are adrlabd      that the maximum would. be
        4,750.00,     whloh aomaa wIthIn the brrokat               of
      8 0,001 to 100,000.          We also oall to your attention
      the taot that under Art1018             3912-X.’ Saotloa        6,
      Nuacaa County,       in aooordanoa with the            artfoipatlon
      on tha basis       of par oaplta      population      PII the above
      nantlone4     Sa8tio~     6, lr being reimbursed on the
      baaia of the population           in Ruaaaa County aoeord-
      in6 to the 1930 oanatm.             Tharafora,     we teal      that
      the par oaplta        tax la paid on the baala of the
      1930 population        and other eountlaa         are advlaad
      thab the& used the 1930 population                aa a maaaur-
      lng atiok, than why should not the rpaeial
      proviaiona      allowa     in Saotlon     13 o? Artlola
      3912-S apply to Ruaoaa County and alla                   the
      ?a8 otiloerr       to be pald on the bash of the
      emxlmtua plua the paroantaga            in valuation       over
      and above the ~20,000,000.00             valuation     man-
      tlonad    in Saetlon 13 applying           to oountlaa
      having a population          of not more than 60,000.
                “In view of the taota we raapaotfully             ask
        that    your Opinion o-2546 be raaonaldarad.a
             Ae a general  provlslon   dth    rataranca            to the mini-
plum and maximum lalariar     of county offioiala      in          oountlaa  having
a population    of not 1088 than 20,000,      nor more           than 190,000,
aooordln(l   to the last  praoadlng   Federal    eanaua,           A?tlola  39128,
Saotlon    13, provldaal
                *Art, 39128, 880. 13.          The Co0mlaalonara~
        Court    la oountlaa     having a population          of twanty
        thousand (20,000)         inhabltaatr      or more and leer
        than one hundred        and nlaaty      thousaud     l190,000)~
        inhabitamta      aooordlng     to the lart      praoadlng
        Faderal     Canaua, la hereby aothorlraa             and It
        nhall be its duty to fix tha lalarlaa                  of all
        the following      naaad ottloara,         W-wit:       lh a r lff,
        a a a a a a oand
                      r   oollaotor      of taxer      oounty judge,
        oountt attorney,        lnoluding     oilafnal     die trfot
        gttornaya     and county attornay#          who partorr
                                                                                                 670   .




Honorable       C. J.    iYildr,    Page 4


        the duties     of district      attorneys,      district
        olerk,   oounty clerk,       treasurer,      hide and &i-
        ma1 lnap~otor.        Eaoh or said oifiOera            ahsll     br
        paid in money an annual salary             in twelva         (12)
        equal lnatallatanta        of not loss than the.total
        sum aarned aa oompenaatlon            by hln ln hli of- .
        rfolal   oapaaity     ror the tiaoal       year 1933, and
        not more than the maximum amount allowed
        auoh offiosr      under law8 lx la ting       on August 24,
        1935; . . ..*
               The forr olng provision               fired    ha lalarlra          of county.
oftioera,      In oount f la within          tha dmatad              populatian       braokrt,
at not mora then the maximum oompanaation                         allovrad auoh otfioera
under lawa axlating           Au uat 24, 1935, Aaoogdoohaa                   County v.
Jlnklna,     140 9. il. (26 pl 901.            Undar said Article,             the maxlnum
art forth      aervsa    as a aoellingn           on the salaries          of oounty or-
fiosra    ln oountlss       wlthln     that population            braokrt      (20,000    to
190,000),      and said maxima% or *orlUng”                   la fixed on the basis
of an unohangeabla          past aituationg            this   la, the maximum ouu-
psnsatlon      allowed    aald orilaera           under laws axlatlng             August 24,
1935.     Also, we oall        to your attention            that under laws axiat-
lng August 24, 1935, there wore no roviaiona                            authorizing       an
lnoreaar     in offloar’s        aalarlsa       in a i dition      to the maxl~~um
fess whloh said offlorrs             wars allowed to rstaln                under Artio-
lea 3883 and 3896.           The provlaiona            oi fitlola       39128, Seotlon
13, authorlrlng        the peroentegea            to be added to the foregoing
4mxlmua oompensatlon           for oounty oftloara              in oountira within
orrtaln    population       braokata      and having oartaln              aaaaaasd val-
uation wora not stteotlve              until     Jsnuary      1, 1936.        Therriorr
said peroentagsa         o? lnoraaar      , authorized         by ths aproviaoa*
or Artlola      39128, Seotlon         13, oould oonatitutr              no part oi
the maximum oomprnaation             fixed under lawa axlating                  August
2.4, 1935.      Ylth   rrferenoe       to   l ald   aprovlaoa*,         the   languaga
of Artlolo      3912a. Saotlon         13, Is as followr:
                     . provldad     that    ia oountira    having a
       popu&l&         to twenty bhouaand (20 000) and baa
       than thirty-aovrn        thousand      fita h&d*ad      (37,500)
       aooordlng    to the last       preceding    Federal Cansus,
       and having an aaaaaaed          valuation    in SXOaaa Of
       Fytam     Idllllon    ($15,000,000.00~       Dollars,      lo-
       oordlng   to the    last    ap rovad prroading        tsX roll
       or auoh oounty the max % um amount allowad                 auoh
       offioepa    aa aalarlaa      may bs lnorramd        ana (1%)
Honorable      C. J.    !iilda,   Page 5


       per oent for          aaoh Oar Ulllon           ($1,000,000.00)
       Dollars     valuation         OP fraotional          art tharaoY        in
       axoaaa oi aald Fifteen                Yilllon    (~15,000,00~.~0)
       Dollars     valuation         oval    and above the maxlnwa
       amount allowed such oitiaara                  under laws rxiat-
       lng on August 24, 1935 1 and porldad                       that lo
       oountlaa      having a population             of thirty-seven
        thousand     five     hundred       (37,500)    snd    less than
       alxty    thousand        (60,000)      aooordlng      to thr lrat
       prsordlng        Federal      Cewua,       and havlng an
       aaaaaaad-valuation             ln lx o ea a of Twenty Mlllloa
        ($20,000,000.00)            Dollars,      aooording ~to the -
       last    prsoedlng       approved       tax roll o?. auoh
       oounty,     the maxiPlum amount allowad auoh
       offlosra      as salarlea,          amy ba inareas6d          one
       (1%) par oant r0r aaoh One Million                      (#1,000,000.00)
       Dollars     valuation         or fraotional~part           thereof,     in 8xoaaa
       of said Twanty Mllllon                (p20,000,000.00)         Dollars
       valuation        over    and   above the aaxlmm amount
       allcwed     auoh offloar           under laws rxiatlng           on
       August 24, 1935.”
               As to population,          the applloabllity          of eaid wprovlaoa*
la dependent       upon the population           of a oountg aooordlng             to the
last   preoadlng      Federal     Census.      It would bo possible             for a
oouaty to be within           a partioulap       population       bracket,      aooording
to on6 pradrdlng        Federal       Csnaua, and, after the next Federal
Census,     a county might ba outslda              that braokaf,        thereby     randsr-
lng the * roviaoaW lna plloabla                to that putioula,             county.      AS
to valuat i on, the appl Poablllty             of the foregoing           *provIsosa      is
dependent      upon the. assassed valuation              of a oounty aocordlng            to
tha last     approved     tax roil,         It would be possible           for a oounty
to have the rsqulrad           valuation      one year       and, the naXt year,
it might not have the             rsaoribed      valuation,       and auoh oondltlon
would randar       the nprov P so8 * lnapplloablr            to   tha,t partloular
oounty.      As we conatrua         the   language     of Artlola       39128, SOO-
tlon 13, when a oounty la within                 the general        population
braokrt     (20,000 - 190,000),           thr naxinum aalarlaa           for oounty
offloara     is ilxad at thr maximum oompenaatlon                    whloh OOUntY
orrloara     wormowed           in said bount          under    lawa axlat~gaaad
August 24, 1935, unlaaa             the pop\tlat I 011 of *aid OoMty
on the last      prooadlng      Fadaral‘oanaua)          and the aaaaaard Valu-
ation    (baaed on the last           approved     tax roll)      la’auoh     that Ona
or the *provlaoa~         la applioablr        to said oounty,          thereby
                                                                                      672



Honorable     C. J.      11168,     Pago 6


luthalalng      tha psroantaga   of lnoraasa             to ba ad&d          to the
foregoing     msxlmum oompanaatlon.
           In vlaw of the fo r e g o ing,
                                       we are oonatralnad     to
adhere to tha previous   holdings of this  department     in Oplnlon
Boa. O-2546 an4 0-2582.
              Trusting       that    the   toragolng    fully     snswara     your
inquiry,     we are

                                                        Yours     vexy    truly
                                                 AlTW           (3lmmuL     OFTXAS



                                                 BY



JAB:ddt